Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the amendment filed on 12/15/2020.  Claim 7 is newly added and claims 1-7 are pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. 2018/0210442) in view of Lee et al. (US 2016/0112629).

Claim 1, Guo teaches a monitoring device [abstract], comprising:
 	a receiver configured to receive a plurality of fisheye images, each being of a bird’s eye viewpoint and captured by a corresponding one of a plurality of monitoring cameras (Figs. 4-6; [0044] A 3D surround view 116 may be used to convey height information for objects within the environment of the vehicle 102. Warping the composite image in a distortion level by placing a virtual fisheye camera in the 3D view can cope with the problems encountered by a 2D bird’s-eye view; [0048] The geometry of the camera(s) 106 may be known relative to the ground plane of the vehicle 102.  For example, the placement (e.g., height) of a camera 106 on the vehicle 102 may be stored.  In the case of multiple cameras 106, the separate images captured by the cameras 106 may be combined into a single composite 3D surround view 116; [0136]); 
 	a processor configured to transform the plurality of fisheye images into a plurality of rectangular images, each being of the bird’s eye viewpoint or a different viewpoint image which is an image of a viewpoint different from the bird’s eye viewpoint (Fig. 3; Fig. 6; Figs. 12-13; [0057] The orientation of the 3D surround view 116 on the touchscreen 114 may be configurable based on the desired direction of vehicle movement. For example, a default orientation of the 3D surround view 116 may be facing forward, with a forward view at the top of the touchscreen 114. However, if the user wishes to move the vehicle backward, the orientation of the 3D surround view 116 may be reversed such that the back view is located at the top of the touchscreen 114. This may simulate the user looking out the back of the vehicle 102. The orientation of the 3D surround view 116 may switch automatically based on the indicated direction of movement. Alternatively, the user may manually switch the 3D surround view 116 orientation); and
Guo does not explicitly disclose the processor further configured to provide a user interface (UI) which arranges a plurality of image windows respectively corresponding to the plurality of monitoring cameras, displays the plurality of rectangular images in the plurality of image windows, and switches a displayed image from the bird’s eye viewpoint to the different viewpoint image for each of the plurality image windows in response to an image format 
However, Lee discloses the processor further configured to provide a user interface (UI) which arranges a plurality of image windows respectively corresponding to the plurality of monitoring cameras, displays the plurality of rectangular images in the plurality of image windows, and switches a displayed image from the bird’s eye viewpoint to the different viewpoint image for each of the plurality image windows in response to an image format switching operation ([0059], fig. 8) wherein the different viewpoint image is obtained by transforming a part of the fisheye image through at least one of panning, tilting, or zooming ([0049], fig. 4). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Guo. One would have been motivated to do so in order to improve the control of settings for a digital surveillance system.

Claim 4. Guo and Lee disclose the monitoring device according to claim 1, Guo further discloses wherein the processor provides the user interface (UI) that sets, for each image window of the plurality of image windows, a position and a size of the image window ([0053] The processor 118b may also be coupled to one or more sensors (e.g., GPS receiver, inertial measurement unit (IMU)) that provide data about the position, orientation, location and/or environment of the mobile device 104; [0103] Adjusting the 3D surround view 416 based on the depth information may include changing the rendering geometry 442. For example, adjusting the 3D surround view 416 may include adjusting one or more dimensions and/or parameters (e.g., radius, diameter, width, length, height, curved surface angle, corner angle, circumference, size, distance from center, etc.) of the rendering geometry 442), and at least ([0096] The multiple images used to form the combined image may be captured from a single image sensor (e.g., one image sensor at multiple positions (e.g., angles, rotations, locations, etc.)) or may be captured from multiple image sensors (at different locations, for example); [0103]).

With regard to claims 5 and 6, the method and medium, respectively, correspond to the device claim 1 and therefore, are rejected with the same rationale.

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. 2018/0210442) in view of Lee et al. (US 2016/0112629) and further in view of Park et al. (U.S. 2019/0295299).
Claim 2. Guo and Lee disclose the monitoring device according to claim 1, Guo further discloses comprising: a bird’s eye view of a monitoring area of the plurality of monitoring cameras (Figs. 4-6; [0044] A 3D surround view 116 may be used to convey height information for objects within the environment of the vehicle 102. Warping the composite image in a distortion level by placing a virtual fisheye camera in the 3D view can cope with the problems encountered by a 2D bird’s-eye view; [0048] The geometry of the camera(s) 106 may be known relative to the ground plane of the vehicle 102.  For example, the placement (e.g., height) of a camera 106 on the vehicle 102 may be stored.  In the case of multiple cameras 106, the separate images captured by the cameras 106 may be combined into a single composite 3D surround view 116; [0136]).
Guo and Lee do not specifically teach:
- 	a memory, configured to store a monitoring area diagram, 
- 	the processor displays the monitoring area, diagram and superimposes the plurality of image windows on the monitoring area diagram.
However Park teaches an electronic device for providing fisheye lens for capturing images ([abstract]; [0034]). Park also teaches a monitoring area diagram storage, configured to store a monitoring area diagram, wherein, the controller displays the monitoring area, diagram and superimposes the image window on the monitoring area diagram (Figs. 6-7; [0034]; [0088] In addition, the second processor 240 may output a color change table 630b capable of changing a color of the patch image 632 on one side of the second display 260. The second processor 240 may output an adjustment guide 633 capable of adjusting a size and direction of the patch image 632 on a region adjacent to the patch image 632. When a touch event associated with the adjustment guide 633 occurs, the second processor 240 may adjust and display sizes and directions of the adjustment guide 633 and the patch image 632; [0094]; [0096]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the monitoring system taught by Guo, to have included the tables taught by Park, to have achieved an efficient monitoring system and method and providing a virtual fisheye view of images.

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. 2018/0210442) in view of Lee et al. (US 2016/0112629) and further in view of Yu et al. (U.S. 2010/0119172).

Guo and Lee disclose the monitoring device according to claim 1, but fail to explicitly disclose wherein the plurality of fisheye images is transformed into the plurality of rectangular images by correcting distortion of the plurality of fisheye images.
However, Yu discloses the plurality of fisheye images is transformed into the plurality of rectangular images by correcting distortion of the plurality of fisheye images ([0036. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Guo. One would have been motivated to do so in order to correct the non-uniformity of the object size in the picture, thereby facilitating interpretation of images.

6.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. 2018/0210442) in view of Lee et al. (US 2016/0112629) in view of Yu et al. (U.S. 2010/0119172) and further in view Waniguchi et al. (US 2018/0288383).

Claim 8. Guo Lee and Yu disclose the monitoring device according to claim 7, but fail to explicitly disclose wherein the plurality of rectangular images are displayed in parallel in the plurality of image windows such that a movement path in a monitoring area of the plurality of monitoring cameras is continuous between the plurality of rectangular images.
However, Waniguchi discloses the plurality of rectangular images are displayed in parallel in the plurality of image windows such that a movement path in a monitoring area of the plurality of monitoring cameras is continuous between the plurality of rectangular images ([0079]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective Guo. One would have been motivated to do so in order to integratedly check the incident videos so to track a subject.

Claim 9. Guo Lee Yu and Waniguchi disclose the monitoring device according to claim 8, Lee further discloses wherein the user interface sets a corresponding one of the plurality of rectangular images as a default image for each of the plurality of image windows ([0051]). One would have been motivated to do so in order to improve the control of settings for a digital surveillance system.

Claim 10. Guo Lee Yu and Waniguchi disclose the monitoring device according to claim 9, Lee further discloses wherein the processor is further configured to receive a selection operation for selecting one of the plurality of image windows, and to switch the displayed image from the bird's eye image to the different viewpoint image for the selected one of the plurality of image windows in response to the image format switching operation ([0059]). One would have been motivated to do so in order to improve the control of settings for a digital surveillance system.

Response to Arguments
7.	Applicant’s arguments filed on 1/12/2021 have been considered but are moot in light of new ground of rejection(s).




Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.

/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171